DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 19 November 2021 have been fully considered but they are not persuasive. 
Regarding the Applicant’s response to the drawing objections, the Examiner acknowledges the removal of the elements from the claims which are not shown in the drawings and withdraws the objection regarding the mesh decking portions.
Regarding Applicant’s argument that “Carroll does not teach or disclose a pair of independent brackets,” the Examiner agrees but as discussed in the claim rejections below, removability is an obvious design choice. In view of Choi, one having ordinary skill in the art at the time the invention was filed would have found it obvious to make the transverse member 62 of Carroll removably connected from the frame portions 63. Doing so would make the brackets independent of one another.
Regarding Applicant’s arguments that “Frisz is directed to a bed assembly and was asserted for teachings related to an aluminum frame, stating that this teaches a bed base that is less than 100 pounds, although this exact weight range is not disclosed. Therefore, Applicant asserts that these rejections are misplaced and respectfully requests that the rejection be reconsidered and withdrawn,” the Examiner respectfully notes that Frisz was not stated in teaching that the base is less than 100 pounds. Frisz is simply relied upon for teaching the benefit of using lightweight materials to make lightweight bed frames. Although Frisz does not teach the exact range of 100 pounds, selecting the materials and optimizing the proportions of the bed frame of Carroll in view of Frisz to form a bed frame weighing less than 100 pounds would have been obvious design choices.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Piaser (U.S. Patent No. 893,364).
Regarding Claim 21: Piaser discloses a bed base (see at least Fig. 1 of Piaser) comprising: a plurality of separate and independent bed sections (see the bed section on the left most side of joint 3 in Fig. 1 and the bed section on the right most side of joint 3 in Fig. 1); and a pair of brackets (plates 22 of Piaser forming two brackets), each bracket comprises a pair of alignment holes (the left most hole in each plate 22 of Piaser making a pair of alignment holes in each bracket) and a pair of bracket fastener holes to engage alignment pins in the plurality of bed sections (the right most hole in each plate 22 forming each joint 3 aligning with rivets or screws 25 of Piaser) and each bracket independent of and attachable to the plurality of bed sections to assemble the plurality of bed sections into the bed base (see at least Figs. 1 and 4 of Piaser), the plurality of bed sections when assembled into the bed base connected only through the pair of brackets (see at least Figs. 1 and 4 of Piaser).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 11, 15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (U.S. Patent No. 5,438,723) in view of Choi (U.S. Patent No. 10,743,673).
Regarding Claim 1, Carroll discloses a bed base (see bed 10 of Carroll) comprising: a plurality of separate and independent bed sections (see the center section 14, head section 21 and foot section 18 shown in Fig. 6 of Carroll); and a pair of brackets (each bracket formed of portions 16 and 63 on each lateral side respectively; see at least annotated copy of Fig. 6 of Carroll which has the brackets circled), each bracket independent of and attachable to the plurality of bed sections to assemble the plurality of bed sections into the bed base (see Figs. 6 and 7 of Carroll showing the brackets connecting to portions 14, 18, and 21), the plurality of bed sections when assembled into the bed base connected only through the pair of brackets (see at least Fig. 7 of Carroll).  

    PNG
    media_image1.png
    620
    900
    media_image1.png
    Greyscale

Carroll does not explicitly disclose that the brackets are independent of one another. Technically Carroll teaches that the bracket portions are fixed together with a transverse member (62 of Carroll). However, it is old and well known in the art to make members of bed frames dismountable for the purpose of storage and transportation. Choi teaches a transverse connecting bar (42 of Choi) which has ends with clips (43 of Choi) that removably engage slots (19 of Choi) in connector (112 of Choi). One having ordinary skill in the art at the time the invention was filed would find it obvious to apply the teachings of Choi to Carroll’s invention by forming a removable connection between the transverse member and brackets of Carroll since the separation of elements, where removability would be desirable, is a design consideration within the skill of the art.  In re Dulberg, 283 F.2d 522, 129 USPQ 348 (CCPA 1961). The two brackets being 
Regarding Claim 2, Carroll in view of Choi make obvious the bed base of claim 1, wherein the pair of brackets comprises identical brackets (see at least Figs. 6 and 7 of Carroll).  
Regarding Claim 3, Carroll in view of Choi make obvious bed base of claim 1, wherein the plurality of bed sections comprises three bed sections (see sections 14, 21, and 18 of Carroll).  
Regarding Claim 4, Carroll in view of Choi make obvious the bed base of claim 3, wherein: the three bed sections comprise: a head section (head section 21 of Carroll); a center section (14 of Carroll); and a foot section (foot section 18 of Carroll); and at least one of the head section and the foot section comprises an articulating bed section (see Fig. 10 of Carroll which shows both the head and foot sections comprising articulating bed sections 32, 59, and 58 respectively).  
Regarding Claim 5, Carroll in view of Choi make obvious the bed base of claim 4, wherein the head section comprises: a head section fixed frame (frame member 29 of Carroll, see at least Fig. 8 of Carroll); and at least one head section decking portion attached to the head section fixed frame (see at least head section board 32 of Carroll), each bracket attachable to the head section fixed frame (see Fig. 7 of Carroll).  
Regarding Claim 8, Carroll in view of Choi make obvious the bed base of claim 4, wherein the foot section comprises: a foot section fixed frame (see frame 42 of Carroll); and at least one foot section decking portion (see decking portions 59 and 58 of Carroll) attached to the foot section fixed frame, each bracket attachable to the foot section fixed frame (see at least Fig. 8 of Carroll).  
Regarding Claim 9, Carroll in view of Choi make obvious the bed base of claim 8, wherein the foot section further comprises: a foot section first articulating decking portion 
Regarding Claim 11, Carroll in view of Choi make obvious the bed base of claim 4, wherein the center section comprises a center decking portion, each bracket attachable to the center decking portion (see decking portion 14 of Carroll attaching to the brackets via screws 76).  
Regarding Claim 15, Carroll in view of Choi make obvious the bed base of claim 1, wherein the bed base further comprises a plurality of leg assemblies, each leg assembly attachable to one of the plurality of separate and independent bed sections or one of the brackets (see legs 25 and 26 of Carroll). 
Regarding Claim 18, Carroll discloses a bed assembly comprising: a bed base (see bed 10 of Carroll) comprising: three of separate and independent bed sections (see the center section 14, head section 21 and foot section 18 shown in Fig. 6 of Carroll); comprising: a head section comprising a head section fixed frame and a head section articulating decking portion pivotally attached to the head section fixed frame and a head section actuator disposed between the head section fixed frame and the head section articulating decking portion to articulate the head section articulating decking portion with respect to the head section fixed frame (see the head section 21 including a frame 29 and an articulating decking portion 32 pivotally attached to the frame and actuated by linear jack 33 of Carroll); a center section comprising a center decking portion (see center section 14 of Carroll); and a foot section comprising a foot section fixed frame, a 
Carroll does not explicitly disclose that the brackets are independent of one another. Technically Carroll teaches that the bracket portions are connected together with a transverse member (62 of Carroll). However, it is old and well known in the art to make members of bed frames dismountable for the purpose of storage and transportation. Choi teaches a transverse connecting bar (42 of Choi) which has ends with clips (43 of Choi) that removably engage slots (19 of Choi) in connector (112 of Choi). One having ordinary skill in the art at the time the invention was filed would find it In re Dulberg, 283 F.2d 522, 129 USPQ 348 (CCPA 1961). The two brackets being dismountable from the transverse middle frame member of Carroll makes them independent of one another.
Regarding Claim 19, Carroll and Choi make obvious the bed assembly of claim 18, but do not disclose wherein the head section articulating decking portion, the center decking portion, the foot section first articulating decking portion and the foot section second articulating decking portion comprise mesh decking. 
However, Suh teaches forming decking portions of a bed of frame members for supporting mesh decking (see at least Fig. 1 of Suh). One having ordinary skill in the art at the time the invention was filed would find it obvious to replace the wood decking members with mesh decking members supported by frames as taught by Suh for the purpose of providing a light weight bed frame (see at least paragraph [0007] of Suh). The selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP 2144.04.
 Claims 6, 7, 10, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll in view of Choi further in view of Suh (US 2017/0325592), hereinafter referred to as Suh.
Regarding Claim 6, Carroll and Choi make obvious the bed base of claim 5, wherein the head section further comprises: […] the head section fixed frame (frame member 29 of Carroll, see at least Fig. 8 of Carroll); a head section articulating decking portion (head section board 32 of Carroll) pivotally attached to the head section fixed 
Carroll does not disclose a head section fixed decking portion.
However, Suh teaches forming decking portions of a bed of frame members for supporting mesh decking (see at least Fig. 1 of Suh). One having ordinary skill in the art at the time the invention was filed would find it obvious to replace the wood decking members with mesh decking members supported by frames as taught by Suh for the purpose of providing a light weight bed frame (see at least paragraph [0007] of Suh). In Figure 5 of Suh, the configuration of the hinging means is shown which includes a fixed decking portion atop the fixed frame section to enable pivoting of the articulating decking portion. Additionally, Suh shows a fixed seat portion on the head side of the frame as shown in Fig. 2. Therefore, replacement of the wood panels of Carroll with mesh and frame means as taught by Suh would require a fixed decking portion and an articulating deck portion accordingly. The selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP 2144.04.
Regarding Claim 7, Carroll and Choi make obvious the bed base of claim 5. Carroll does not disclose wherein each head section decking portion comprises mesh decking. However, Suh teaches wherein each head section decking portion comprises mesh decking (see at least Fig. 1 of Suh).
One having ordinary skill in the art at the time the invention was filed would find it obvious to replace the wood decking members with mesh decking members supported by frames as taught by Suh for the purpose of providing a light weight bed frame (see at least paragraph [0007] of Suh). The selection of a known material based upon its In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP 2144.04.
Regarding Claim 10, Carroll and Choi make obvious the bed base of claim 8. Carroll does not disclose wherein each foot section decking portion comprises mesh decking. However, Suh teaches wherein each head section decking portion comprises mesh decking (see at least Fig. 1 of Suh).
One having ordinary skill in the art at the time the invention was filed would find it obvious to replace the wood decking members with mesh decking members supported by frames as taught by Suh for the purpose of providing a light weight bed frame (see at least paragraph [0007] of Suh). The selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP 2144.04.
Regarding Claim 12, Carroll and Choi make obvious the bed base of claim 11. Carroll does not disclose wherein the center decking portion comprises mesh decking.  However, Suh teaches wherein each of the decking portions comprise mesh decking (see at least Fig. 1 of Suh).
One having ordinary skill in the art at the time the invention was filed would find it obvious to replace the wood decking members with mesh decking members supported by frames as taught by Suh for the purpose of providing a light weight bed frame (see at least paragraph [0007] of Suh). The selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin
Regarding Claim 16, Carroll and Choi make obvious the bed base of claim 15, but does not explicitly disclose wherein the plurality of leg assemblies comprises two leg assemblies, each leg assembly attachable to one of the brackets and comprising two separate legs.  
However, Carroll teaches each leg assembly comprising two separate legs (25 and 26 of Carroll). One having ordinary skill in the art at the time the invention was filed would find it obvious to duplicate the legs of Carroll and attach a leg assembly to each of the brackets as taught by Suh (see Fig. 3 of Suh) for the predictable results of adding additional central support to the bedframe.
 Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll in view of Choi and Frisz et al. (US 3,277,501), hereinafter Frisz.
Regarding Claim 17, Carroll and Choi make obvious the bed base of claim 1. Carroll discloses that “tubular structure” are used to make the frame “lighter” (see Col. 6, lines 26-29 of Carroll) but does not explicitly disclose wherein the bed base comprises a weight of less than about 100 lbs. Frisz teaches the use of aluminum in constructing bed frames so that the “assembly can be easily moved from place to place”. One having ordinary skill in the art at the time the invention was filed would find it obvious to utilize a light weight material like aluminum in forming Carroll’s bed frame and optimize the proportions of the bed to form a bed frame that is less than about 100 pounds for the purpose of forming a light weight bed frame which can be easily moved from place to place.
The selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin
The optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).

 Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll in view of Choi and Frisz.
Regarding Claim 20, Carroll and Choi make obvious the bed assembly of claim 18. Carroll discloses that “tubular structure” are used to make the frame “lighter” (see Col. 6, lines 26-29 of Carroll) but does not explicitly disclose wherein the bed base comprises a weight of less than about 100 lbs. Frisz teaches the use of aluminum in constructing bed frames so that the “assembly can be easily moved from place to place”. One having ordinary skill in the art at the time the invention was filed would find it obvious to utilize a light weight material like aluminum in forming Carroll’s bed frame for the purpose of forming a light weight bed frame which can be easily moved from place to place.
The selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP 2144.04.
The optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
Allowable Subject Matter
 Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The combination of structure present in claim 13 was not found in the prior art of 
Claim 14 depends on claim 13.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673    

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673